RESPONSE TO AMENDMENT

Claims 1, 3-5, 7, 9, 28, 32, and 35-46 are pending in the application.  Claims 2, 6, 8, 10-27, 29-31, and 33-34 have been canceled.  
Amendments to the specification and claims, filed October 16, 2020, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 3, 4, 6, 8, and 12, over Andre (WO 2016/079245) in view of Safta (U.S. Pat. Pub. 2003/0055145), made of record in the office action mailed July 17, 2020, Page 4, Paragraph 11 has been withdrawn due to Applicant’s amendment in the response filed October 16, 2020.
The 35 U.S.C. §103 rejection of claims 1, 3-8, 11, and 12 over Laurence (U.S. Pat. Pub. 2002/0160680) in view of Safta (U.S. Pat. Pub. 2003/0055145), made of record in the office action mailed July 17, 2020, Page 6, Paragraph 12 has been withdrawn due to Applicant’s amendment in the response filed October 16, 2020.
The 35 U.S.C. §103 rejection of claim 9 over Laurence (U.S. Pat. Pub. 2002/0160680) in view of Safta (U.S. Pat. Pub. 2003/0055145) and further in view of Andre (WO 2016/079245), made of record in the office action mailed July 17, 2020, Page 9, Paragraph 13 has been withdrawn due to Applicant’s amendment in the response filed October 16, 2020.
The 35 U.S.C. §103 rejection of claims 28-30 and 32 over Safta (U.S. Pat. Pub. 2003/0055145), made of record in the office action mailed July 17, 2020, Page 10, Paragraph 14 has been withdrawn due to Applicant’s amendment in the response filed October 16, 2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Note
Note: Claim 38, in addition to further limiting claim 36 by claiming at least a second porosity agent, also claims “wherein the combination of porosity agents is at least 40% of the weight of the melamine formulation after curing”.  However, this limitation is already claimed in claim 36, from which claim 38 depends.  This limitation in claim 38 is redundant and should be either amended or deleted.

Claim Objections
Claims 1, 7, 28, 35-37, and 43 are objected to because of the following informalities:  
In claim 1, line 5, “at least one porosity agents” should read “at least one porosity agent”.
  In claim 7, line 6, “agent is in in an amount” should read “agent is in an amount”.
In claim 28, line 4, “at least one porosity agents” should read “at least one porosity agent”.
In claim 28, lines 7-8, “70% of total formulation” should read “70% of the total formulation”.
In claim 35, line 9, “70% of total formulation” should read “70% of the total formulation”.
In claim 36, lines 1-2, “wherein the wherein the porosity” should read “wherein the porosity”.
In claim 37, line 3, “or a combination thereof” should read “and combinations thereof”.
In claim 43, line 3, “or a combination thereof” should read “and combinations thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 37-40 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, the limitation “wherein the melamine formulation comprises at least one porosity agent selected form the group consisting of: talc, calcium carbonate, precipitated calcium carbonate, or a combination thereof” is indefinite as it is unclear if it is referring to the porosity agent of claim 35, from which claim 37 ultimately depends, and that porosity agent is being narrowed to the group in claim 37 or if the porosity agent of claim 37 is in addition to the porosity agent in claim 35, i.e. a second porosity agent.  For purposes of prosecution, the Examiner has interpreted claim 37 to mean that the at least one porosity agent of claim 35 has to be at least one from the list in claim 37.  If Applicant is intending for this to be the meaning of claim 37, then the claim should be amended to read “wherein the at least one porosity agent is 
Claims 38 and 39 are indefinite as it is unclear where the second and third porosity agent are in the stainable melamine laminate product.  It appears that Applicant means that the stainable melamine formulation further comprises at least a second and at least a third porosity agent.  As such, Applicant should amend claims 38 and 39 to state “wherein the stainable melamine formulation further comprises at least one”.
Claim 40 recites the limitation “wherein the combination of porosity agents”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 35, from which claim 40 depends, only claims “at least one porosity agent”.  Therefore, Claim 40 should read “wherein the at least one porosity agent comprises”.
Claim 44 recites the limitation “or a combination of porosity agents”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 28, from which claim 44 depends, only claims “at least one porosity agent”.  Therefore, Claim 40 should read “wherein the at least one porosity agent comprises”.
	Claim 45 recites the limitation “further comprising at least a third porosity agent”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 45 depends, only claims “at least one porosity agent” and does not claim the presence of a second porosity agent.   
Claim 45 is indefinite as it is unclear where the third porosity agent is in the stainable melamine laminate product.  It appears that Applicant means that the stainable melamine formulation further comprises at least an additional porosity agent.  As such, Applicant should 
	Regarding claim 46, it is unclear if the combination of porosity agents comprises three materials with the first and second material being talc and crystalline silica and the third material being either calcium carbonate or precipitated calcium carbonate OR if the combination comprises at least one of talc, crystalline silica, calcium carbonate or precipitated calcium carbonate.  For purposes of prosecution, the Examiner has interpreted the claim to mean “wherein the combination of porosity agents comprises talc, crystalline silica, calcium carbonate, or precipitated calcium carbonate.”  

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28, from which claim 44 depends, claims “wherein the porosity agent is between 10-70% of the total formulation weight before curing”.  Claim 44 claims “wherein the at least one porosity agent or combination of porosity agents is at least 40% of the weight of the melamine formulation before curing”. Claim 44 does not include all the limitation of the claim upon which it depends, claim 28, because it doesn’t includes the upper limitation of 70%.  Claim 44 should be amended to “between 40-70%”.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 28, 32, and 35-46 are under 35 U.S.C. 103 as being unpatentable over Andre (WO 2016/079245) in view of Buhlmann (U.S. Pat. Pub. 2010/0307675).  For discussion of Andre, see U.S. Pat. Pub. 2017/0328063 which is being used as the English translation.
Regarding claims 1, 4, 28, 32, 35, 36, and 44, Andre teaches a stainable melamine laminate product (Abstract), comprising: a substrate (carrier material layer, Paragraph [0010]); and a stainable top melamine layer affixed to the substrate (decorative paper, Paragraph [0010]), wherein the melamine layer comprises a stainable melamine formulation and a sheet (Paragraph [0010]), the stainable melamine formulation comprising: a melamine formaldehyde resin (Paragraph [0010]); and at least one porosity agent (filling material, Paragraphs [0016] and [0025]) selected from the group consisting of kaolin clay, talc, mica, calcium carbonate, wollastonite, and combinations thereof (Paragraph [0016]).
Andre fails to teach wherein the porosity agent or a combination of porosity agents is in an amount of between 40 to 150 grams per square meter.
Buhlmann teaches a melamine laminate product (Abstract; Paragraph [0016]) comprising a melamine layer (first sublayer, Paragraphs [0020]-[0021]) wherein the melamine layer comprises a melamine formulation (Paragraph [0021]), the melamine formulation comprises a porosity agent (hard solid particles, Paragraph [0021]), the porosity agent or a combination of porosity agents is in an amount of between about 10 and 50 grams per square meter (Paragraph [0024]).  Buhlmann further teaches the use of the hard solid particles cause an improvement in the abrasion resistance of the layer (Paragraph [0024]).

While the reference does not specifically teach the claimed range of between 40 to 150 grams per square meter, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, since Andre in view of Buhlmann teaches the claimed amount (grams per square meter) of porosity agent, it would allow staining of the stainable top melamine layer.
	Andre in view of Buhlmann fails to teach wherein the porosity agent comprises at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.  However, since Andre in view of Buhlmann teaches the claimed grams per square meter of porosity agent, the porosity agent would inherently, or in the alternative, it would have been obvious to, comprise at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.
Regarding claim 3, Andre teaches wherein the first side of the sheet is saturated with the stainable melamine formulation comprising the porosity agent and the sheet is a decorative paper (Paragraphs [0010] and [0025]).
Paragraph [0016]).
Regarding claims 38 and 41, Andre teaches further comprising at least a second porosity agent selected from the group consisting of: kaolin clay, talc, feldspar, titanium dioxide, mica, calcium carbonate, nepheline syenite, iron oxide, and wollastonite (Paragraph [0016]).  Additionally, as discussed above, since Andre in view of Buhlmann teaches the claimed grams per square meter of porosity agent, the porosity agent would inherently, or in the alternative, it would have been obvious to, comprise at least 40% of the weight of the melamine formulation before curing and comprise at least 40% of the weight of the melamine formulation after curing, respectively.
Regarding claims 39 and 45, Andre teaches further comprising at least a third porosity agent (one or more, Paragraph [0016]).  Additionally, as discussed above, since Andre in view of Buhlmann teaches the claimed grams per square meter of porosity agent, the combination of porosity agents would inherently, or in the alternative, it would have been obvious to, comprise at least 50% of the weight of the melamine formulation after curing.
Regarding claims 42 and 46, Andre teaches further comprising at least a third porosity agent (one or more, Paragraph [0016]), wherein the combination of porosity agents comprises talc and calcium carbonate (Paragraph [0016]).
	
Claims 1, 3-5, 7, 28, 32, 35, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (U.S. Pat. Pub. 2002/0160680) in view of Buhlmann (U.S. Pat. Pub. 2010/0307675) and Andre (WO 2016/079245).  For discussion of Andre, see U.S. Pat. Pub. 2017/0328063 which is being used as the English translation.
Regarding claims 1, 4, 28, 32, 35, 36, and 44, Laurence teaches a stainable melamine laminate product (decorative laminate, Paragraph [0007]), comprising: a substrate (fiberboard substrate, Paragraph [0018]); and a stainable top melamine layer affixed to the substrate (decorative sheet layer or overlay sheet, Paragraph [0007]), wherein the melamine layer comprises a stainable melamine formulation (Paragraph [0009]) and a sheet (Paragraph [0007]), the stainable melamine formulation comprising: a melamine formaldehyde resin (Paragraph [0009]); and at least one porosity agent (mineral particles, Paragraph [0008]) such as silicon dioxide and aluminum oxide (Paragraph [0008]).
Laurence fails to teach wherein the porosity agent or a combination of porosity agents is in an amount of between 40 to 150 grams per square meter.
Buhlmann teaches a melamine laminate product (Abstract; Paragraph [0016]) comprising a melamine layer (first sublayer, Paragraphs [0020]-[0021]) wherein the melamine layer comprises a melamine formulation (Paragraph [0021]), the melamine formulation comprises a porosity agent (hard solid particles, Paragraph [0021]), the porosity agent or a combination of porosity agents is in an amount of between about 10 and 50 grams per square meter (Paragraph [0024]).  Buhlmann further teaches the use of the hard solid particles cause an improvement in the abrasion resistance of the layer (Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the mineral particles (porosity agent) of Laurence in an amount of between about 10 and 50 grams per square meter as taught by Buhlmann in order to improve the abrasion resistance.

Andre shows that aluminum oxide, kaolin clay, talc, mica, calcium carbonate, and wollastonite are equivalent materials in the art for as particles used in melamine formulations for decorative papers (Paragraphs [0010] and [0026]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute kaolin clay, talc, mica, calcium carbonate, and/or wollastonite for aluminum oxide.
Additionally, since Laurence in view of Buhlmann and Andre teaches the claimed amount of porosity agent, it would allow staining of the melamine layer and adherence of the melamine layer to the substrate.
Laurence in view of Buhlmann and Andre fails to teach wherein the porosity agent comprises at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.  However, since Andre in view of Buhlmann teaches the claimed grams per square meter of porosity agent, the porosity agent would inherently, or in the alternative, it would have been obvious to, comprise at least 40% of the weight of the melamine formulation before curing and at least 40% of the weight of the melamine formulation after curing.
decorative sheet layer, Paragraphs [0007]-[0009]).
Regarding claim 5, Laurence teaches further comprising a phenolic backing layer having a first side and a second side opposite the first side (core, Paragraph [0011]), the first side being affixed to the substrate (Paragraph [0018]); and a decorative design (decorative sheet layer, Paragraph [0007]) on the phenolic backing layer (Paragraph [0011]); wherein the sheet of the melamine layer (overlay sheet, Paragraph [0007]) is non-opaque (translucent, Paragraph [0007]) and affixed to the second side of the backing layer (Paragraph [0011]).
Regarding claim 7, Laurence in view of Buhlmann teaches the phenolic backing layer (core, Paragraph [0011]) can be considered the substrate and the melamine layer (overlay sheet, Paragraph [0007]) is a non-opaque (translucent, Paragraph [0007]) melamine saturated sheet (Paragraph [0009]) and the porosity agent is in an amount between 50 to 130 grams per square meter (10-50 grams per square meter, Buhlmann, Paragraph [0024]).
While the reference does not specifically teach the claimed range of between 50 to 130 grams per square meter, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 16, 2020 regarding the rejections of record have been considered but are moot since the rejections have been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 11, 2021

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788